UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Minnesota 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x As of May 15, 2008 there were 185,410,273 outstanding shares of the registrant’s common stock. GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 35 Item 4T.Controls and Procedures 35 PART II – OTHER INFORMATION Item 1.Legal Proceedings 36 Item 1A.Risk Factors 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3.Defaults Upon Senior Securities 37 Item 4.Submission of Matters to a Vote of Security Holders 37 Item 5.Other Information 37 Item 6.Exhibits 38 Signature Page 41 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets March 31, 2008(Unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 2,146,543 $ 2,173,811 Receivables 402,120 951,873 Prepaid expenses and other current assets 91,759 153,962 Inventories 384,034 402,483 Marketable securities 104,181 163,958 Total current assets 3,128,637 3,846,087 Property and equipment, net 2,393,768 1,815,654 Other assets: Restricted funds – reclamation obligations 2,315,788 2,246,824 Prepaid bond insurance premiums 266,473 277,276 Deposits 145,549 163,009 Total other assets 2,727,810 2,687,109 $ 8,250,215 $ 8,348,850 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 835,322 $ 891,836 Accrued liabilities 935,054 980,287 Current portion of severance obligations 80,136 132,158 Current portion of long-term debt 150,466 103,721 Production payment obligation – related party — 100,026 Production payment obligation 1,974,456 1,974,456 Amounts due to related parties 735,038 403,276 Total current liabilities 4,710,472 4,585,760 Long-term liabilities: Reclamation obligations 3,363,930 3,312,562 Severance obligations 146,561 166,595 Long-term debt 240,716 123,164 Total long-term liabilities 3,751,207 3,602,321 Total liabilities 8,461,679 8,188,081 Commitments and contingencies Minority Interest 421,542 34,034 Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; no par value, 400,000,000 shares authorized, 185,410,273 and 180,552,639 shares issued and outstanding, respectively 38,738,777 37,690,538 Common stock subscribed 60,000 — Other comprehensive income (loss) (57,860 ) 1,917 Accumulated deficit (39,373,923 ) (37,565,720 ) Total stockholders’ equity (deficit) (633,006 ) 126,735 $ 8,250,215 $ 8,348,850 See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2008 2007 Sales $ 4,061,224 $ 798,112 Operating costs and expenses: Costs of mining operations 2,817,741 1,599,474 Exploration, development and mineral property lease expenses 312,195 8,206 Accretion expense 51,368 45,619 General and administrative expenses 1,036,611 515,795 Depreciation and amortization expense 91,718 48,093 Royalties 1,158,337 — Total operating costs and expenses 5,467,970 2,217,187 Loss from operations (1,406,746 ) (1,419,075 ) Other income (expense): Interest income 10,250 1,555 Interest expense (22,699 ) (163,155 ) Loss on extinguishment of debt (1,500 ) — Loss on disposal of property and equipment — (7,668 ) Total other income (expense) (13,949 ) (169,268 ) Loss before minority interest and income taxes (1,420,695 ) (1,588,343 ) Minority interest in net (income) loss of consolidated joint venture (387,508 ) 352,303 Loss before income taxes (1,808,203 ) (1,236,040 ) Provision for income taxes — — Net loss (1,808,203 ) (1,236,040 ) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities (59,777 ) 80,272 Net comprehensive loss $ (1,867,980 ) $ (1,155,768 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding 182,855,246 156,082,727 See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net loss $ (1,808,203 ) $ (1,236,040 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 91,718 48,093 Accretion expense 51,368 45,619 Stock-based compensation 32,993 49,127 Loss on disposal of property and equipment — 7,668 Issuance of common stock for services 20,000 68,380 Issuance of common stock for royalties 840,000 — Subscription payable for royalties 60,000 — Issuance of warrants for interest expense — 6,563 Minority interest in net income (loss) of joint venture 387,508 (352,303 ) Changes in operating assets and liabilities: (Increase) decrease in receivables 549,753 (64,888 ) Decrease in prepaid expenses and other current assets 73,006 242,984 (Increase) decrease in inventories 18,449 (7,824 ) Increase in restricted funds – reclamation obligations (68,964 ) (1,556 ) (Increase) decrease in deposits 17,460 (355 ) Increase (decrease) in accounts payable (167,948 ) 74,095 Increase in accrued and other liabilities 70,645 69,551 Net cash provided by (used in) operating activities 167,785 (1,050,886 ) Cash flows from investing activities: Purchase of property and equipment (384,159 ) (18,669 ) Minority interest capital contributions to joint venture — 200,000 Net cash provided by (used in) investing activities (384,159 ) 181,331 Cash flows from financing activities: Net proceeds from the sale of common stock — 884,999 Proceeds from the exercise of options and warrants 25,659 — Proceeds from amounts due related parties 440,000 — Payments of severance obligations (73,179 ) — Payments of notes payable and long-term debt (13,451 ) (5,973 ) Payments of amounts due to related parties (89,897 ) (7,500 ) Payments of production payment obligation – related party (100,026 ) — Net cash provided by financing activities 189,106 871,526 Net increase (decrease) in cash and cash equivalents (27,268 ) 1,971 Cash and cash equivalents, beginning of period 2,173,811 479,032 Cash and cash equivalents, end of period $ 2,146,543 $ 481,003 See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential. The Company’s main focus is in Nevada. The Company was formed in Minnesota on June 2, 1997.On September 21, 2007 the shareholders of the Company voted in favor of a Plan of Merger to reincorporate from the State of Minnesota to the State of Nevada.The Company expects to reincorporate into the State of Nevada within the next several months. Presently the Company’s primary mining property assets are the Ashdown molybdenum project operated by the Ashdown Project LLC (the “Ashdown LLC”), of which the Company currently own 60% (and has claim to an additional 9.5% interest, though contested, which would bring its total interest to 69.5%), and the (idled) Mineral Ridge gold mine.Management’s near-term goal is to continue to extract molybdenum deposits at Ashdown and to pursue profitable production of gold and silver at Mineral Ridge. In February 2007, the Company completed a purchase agreement with four individuals for the Northern Champion molybdenum property located in Ontario, Canada, and plans to take bulk samples for metallurgical and market testing, and to actively explore and delineate molybdenum mineralization on the property later in 2008. The condensed consolidated financial statements of the Company as of March 31, 2008 and December 31, 2007 and for the three-month periods ended March 31, 2008 and 2007 include the accounts of Golden Phoenix Minerals, Inc. and the Ashdown LLC, an entity controlled by the Company through its 60% member interest.All significant inter-company balances and transactions have been eliminated. The interim financial information of the Company as of March 31, 2008 and for the three-month periods ended March 31, 2008 and 2007 is unaudited, and the balance sheet as of December 31, 2007 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2008.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007. 6 NOTE 2 - GOING CONCERN The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $39,373,923 and a total stockholders’ deficit of $633,006 at March 31, 2008, which together raises doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Historically, the Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities until sufficient revenues can be generated from operations.However, during the three months ended March 31, 2008, the Company had net cash provided by operating activities of $167,785.During the three months ended March 31, 2008, the Company received proceeds from the exercise of options and warrants of $25,659 and proceeds of $440,000 from amounts due related parties.The Ashdown LLC placed the Ashdown property into commercial operation in December 2006, and had sales of $10,398,361 for the year ended December 31, 2007 and sales of $4,061,224 for the three months ended March 31, 2008, which has funded a significant portion of the Company’s operating costs and expenses.As of February 25, 2008, the Company had proven reserves of molybdenum (Mo) of 2,773,908 pounds with a grade of 2.91% and probable reserves of 1,074,023 pounds with a grade of 0.78% pursuant to an independent third party Technical Report and Feasibility Study.The Ashdown LLC has not sustained a consistent level of production; however, the Company anticipates that operating cash flows from the Ashdown LLC, after distributions to the minority interest member and after related production payment, royalty and debt obligations have been satisfied, will contribute to the working capital of the Company. There can be no guarantee or assurance that the Company will be successful in its ability to sustain a profitable level of operations from the Ashdown LLC or to attain successful operations from its other properties, or to continue to raise capital at favorable rates or at all.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 3 - ASHDOWN PROJECT LLC On September 28, 2006, the Company entered into the Ashdown Project LLC Operating Agreement (the “Operating Agreement”) with Win-Eldrich Gold, Inc. in order to govern the management of Ashdown LLC and the future mineral exploration, evaluation, development and mining operations by the Ashdown LLC on the real property contributed by the Company and Win-Eldrich Gold, Inc. and all other real property within the area of interest that is acquired by the Ashdown LLC.The Company has served as the initial Manager of the Ashdown LLC.Effective January 1, 2008, the Management Committee voted the project Stand Alone, with the Mine General Manager being responsible for the day to day operations, and the Company overseeing the project through its appointment of three of the five Directors on the Management Committee.The Ashdown LLC initiated mining activities on the property, subject to certain stipulations, in the fourth quarter of 2006, and completed the first sale of molybdenite concentrates in December 2006.The Ashdown LLC has a marketing agreement in place that facilitates the sale of the molybdenite concentrates (FOB mine) to an international metals broker.The Ashdown LLC will not be required to provide roasted material to the market, and does not have to locate third party roasting capacity under this contract.The Company plans to assess potential expansion into a larger operation. 7 Pursuant to the terms of a Letter Agreement dated September 28, 2006 (the “Letter Agreement”) entered into as part of the organization of the Ashdown LLC, the Company believes that Win-Eldrich Gold, Inc. was required to pay the Company on November 1, 2006 the aggregate amount of $309,391 related to the joint venture.On December 4, 2006, the Company informed Win-Eldrich Gold, Inc. that it was in default under the Letter Agreement, that the 30-day cure period had expired and that the matter had been referred to the Company’s Board of Directors for further consideration.On December 20, 2006, the Company notified Win-Eldrich Gold, Inc. of its intention, pursuant to the remedial provisions of the Letter Agreement, to invoke the remedy of dilution under subsection 7.5.2(a) of the Operating Agreement to decrease Win-Eldrich Gold, Inc.’s ownership interest from 40% to 30.5% and increase the Company’s ownership interest from 60% to 69.5%.Win-Eldrich Gold, Inc. disagrees that it is in default under the Letter Agreement and the Company anticipates that this disagreement will be resolved by an amicable agreement or under the dispute resolution provisions of the Operating Agreement providing for mediation and binding arbitration.While the Company is confident that its interpretation of the Letter Agreement and the remedial provisions of the Operating Agreement are correct, until the disagreement is resolved pursuant to the dispute resolution provisions of the Operating Agreement, or by the ongoing settlement discussions between the parties, it is uncertain whether the Company’s ownership interest in the Ashdown LLC will remain at 60% or increase to 69.5%. The Company does not anticipate that this disagreement will have a material adverse effect on the Ashdown LLC’s operations or on the Company’s consolidated financial condition or results of operations.Through March 31, 2008, the consolidated financial statements reflect the Company’s ownership interest in the Ashdown LLC at 60%. As more fully described in these notes to the condensed consolidated financial statements, the Company’s share of production distributions from the Ashdown LLC are encumbered by certain financing agreements. NOTE 4 - STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payments.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense for the three-month periods ended March 31, 2008 and 2007 included in general and administrative expenses was $32,993 and $49,127, respectively.There was no stock compensation expense capitalized during the three-month periods ended March 31, 2008 and During the three months ended March 31, 2008, options to purchase 100,000 shares of the
